Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited prior art does not disclose or render obvious the combination of elements recited in the claims as a whole. Specifically the cited prior art fails to disclose or render obvious the following limitations: 
As per independent claims 1, 11 and 21:
The prior art fails to teach obtaining a three-dimensional (3D) model of an item for sale online by a second user that is remote from a first user, the 3D model defined within a virtual coordinate system; determining, based on first information obtained by a first device, a position of the first user within the virtual coordinate system; determining, based on second information obtained by a second device, a position of the second user within the virtual coordinate system; obtaining, from the second device, audio of the second user; generating augmented reality (AR) content, the AR content comprising: a render of the 3D model based on the position of the first user within the virtual coordinate system, a virtual representation of the second user based on the position of the second user relative to the position of the first user within the virtual coordinate system, and audio content based on the audio of the second user, the audio content comprising a directionality corresponding to the position of the second user relative to the position of the first user within the virtual coordinate system; and outputting the AR content for presentation at the first device, wherein the first device is to present the render of the 3D model and the virtual representation of the second user overlaid onto a view of a real-world space associated with the first user.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540.  The examiner can normally be reached on M-F 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TODD BUTTRAMPrimary ExaminerArt Unit 2613



/TODD BUTTRAM/Primary Examiner, Art Unit 2613